DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the particular gene that is KIF5A, and “an inflammation process” as a parameter associated with a reference value that, in the reply filed on 07/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31, 32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e.:  specifically drawn to associations other than the elected “inflammation process”), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.  It is noted that in Applicants’ reply of 07/14/2022 there was an indication that claims 1-10, 29-32 and 34-38 are generic for the elected species, however claims 31, 32 and 34 are specifically directed to associations of the reference levels with parameters other than the elected “inflammation process”.

Information Disclosure Statement
The information disclosure statement filed 09/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The Examiner has lined through the reference that is WO/2011/056763 supplied on the IDS of 09/22/2021.  The reference provides teachings pertaining to steam oven drain valve systems, which does not appear to have relevance to the instantly claimed methods of analysis of tissue specific gene expression.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/591,642, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide support for the methods as claimed which are directed to gene expression analysis and the determining of a level of circulating RNA originating from the brain for the indication of a neurological disorder.  As such the effective filing date of the instantly claim methods is the 01/28/2013, which is the filing date of US application 13/752,131.

Objection to the Specification
The disclosure is objected to because of the following informalities: page 20 of the specification recites “FIG. 19 illustrates the difference in levels of PSD3 and APP cell-free RNA between subjects with Alzheimer's and normal subjects”, however the Fig. 19 in the drawings (i.e.:  p. 26/37 of the Drawings) is not in fact related to levels of PSD3 or APP.  There is a similar issue with the recitation related to Fig. 17 as provided on page 116 of the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 29, 30, 33, and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10, 29, 30, 33, and 35-38 are unclear over the stated purpose of the claimed methods as “characterizing a neurological disorder of a patient” as recited in the preamble of claim 1, from which claims 2-10, 29, 30, 33, and 35-38 depend.  The claims recited steps of RNA analysis, but there is no active process step of “characterizing”.  The relevant step in the final clause of claim 1 recites “indicating a neurological disorder based upon a deviation between the level of the sample cDNA and the reference level”; but in the context of the claims in light of the specification, it is not clear how the “indicating” is any characterization of a neurological disorder.  Additionally, the claims are unclear in this regard where the indicating appears to be conditional, where it is “based upon a deviation between the level of the sample cDNA and the reference level”, but there is no requirement in the methods as claimed that any such “deviation” is in fact present and detected.  Thus it is not clear that any “indicating” is necessarily performed, making it further unclear how the “characterizing” recited in the preamble of claim 1 is accomplished.
Claims 2 and 3 are unclear over recitation of the phrase “determining a stage of the indicated neurological disorder”, as recited in claim 2 from which claim 3 depends.  The phrase is unclear because it is not clear of the “determining a stage” is somehow based on the determining a level of cDNA that is recited in claim 1, or if any “determining a stage” (e.g.:  based on any analysis of clinical symptoms or diagnostic imaging) is suitable for meeting the limitation of the claim.  Additionally, where the phrase “determining a stage of the indicated neurological disorder” appears to require that a disorder has in fact been indicated, as noted above where the indicating appears to be conditional it is unclear if any “determining a stage” is necessarily performed.
Claim 5 is unclear over recitation of the element “spinal cord” in the listing of “brain tissue”.  The inclusion of “spinal cord” make the listing unclear because while the spinal cord is a part of the central nervous system, in the related art the spinal cord is not considered to be a “brain tissue”.
Claim 6 is unclear over recitation of the phrase “monitoring progression of the neurological disorder by repeating the steps of obtaining through comparing” because such a limitation appears to require that a disorder is present.  But as noted above, claim 1, from which the instantly rejected claim depends, is not clear as to whether any disorder is in fact required to be present, detected, characterized or indicated.
Claims 37 and 38 are unclear over recitation of the phrase “the reference level of circulating RNA further correspond to one or more housekeeping genes” (as recited in claim 37).  This aspect of the claims is unclear at least in so far as the claims depend from claim 1 which recites “a reference level of circulating RNA originating from brain tissue”, but where a housekeeping gene is typically considered in the art to be a gene that is ubiquitously expressed in an organism, it is unclear how the methods are intended to require that “RNA originating from the brain” is particularly utilized as a reference in a circulating RNA analysis (i.e.:  the housekeeping gene transcripts in a sample of circulating RNA would be from every tissue source, and it is unclear how any differentiation of tissue source would be performed).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 29, 30, 33 and 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite (i.e.:  in claim 1):
comparing the level of the sample cDNA to a reference level of circulating RNA originating from brain tissue; 
and indicating a neurological disorder based upon a deviation between the level of the sample cDNA and the reference level.

the claims broadly recite an evaluation is based on an evaluation of a circulating RNA, as consonant with the specification, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement (see MPEP 2106.04(a)(2)).  Additionally, where the claims refer to a “indicating a neurological disorder based upon” the analysis/comparison of circulating RNA, the claims are directed to the a natural phenomenon which is an asserted RNA-content:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the evaluation of a health state of a subject.  Here it is noted that while the claims (e.g.:  35 and 36) recite elements of treatment, these treatments are not performed on the subject as the result of the RNA level evaluation of the claims.  The treatments of the claim are recited as pre-solution activity, not as an integration of the identified judicial exception(s) into a practical application of the exception(s). 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at p.12 “total RNA in plasma from a sample is determined using methods known in the art”).  And the prior art of Koh et al (2012) teaches that the data gathering of the instantly claimed methods (e.g.:  next generation sequencing of cell-free RNA) were routinely practiced in the related art.  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 29, 30, 33 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and breadth of the claims
The rejected claims are directed to methods of “characterizing a neurological disorder” in a subject based on an analysis of “RNA originating from brain tissue” in a blood sample from the subject.  The claims are sufficiently broad to encompass any sort of characterization (e.g.:  progressing, not progressing; early stage, late stage; mild impairment; severe impairment) of any neurological disorder (e.g.:  Alzheimer’s disease, Parkinson’s disease, ALS, epilepsy) using any deviation (e.g.:  increased expression, decreased expression) as compared to any reference levels (e.g.:  from a normal control individual, from an affected case subject).  
Direction provided by the specification and working example
	The specification asserts that (e.g.:  page 5) methods of the invention assess the health of a tissue by comparing a sample level of RNA in a biological sample to a reference level of RNA specific to a tissue, determining whether a difference exists between the sample level and the reference level, and characterizing the tissue as abnormal if a difference is detected. For example, if a patient’s RNA expression levels for a specific tissue differs from the RNA expression levels for the specific tissue in the normal cell-free transcriptome, this indicates that patient's tissue is not functioning properly.
	The specification provides an example of the analysis of RNA transcript detection in plasma samples from healthy subjects (e.g.:  p.37).  In the analysis of plasma RNA profiles from four healthy, normal adults, RNA with asserted tissue specific are disclosed (e.g.:  p.39-115).  Particularly relevant to the instantly claimed methods the specification provides an analysis of samples derived from subjects with Alzheimer’s disease as compared to normal subjects (e.g.:  p.115).  The specification asserts (p.116) that two particular transcripts (i.e.:  APP and PSD3) are more abundant in plasma of Alzheimer patients as compared to normal control subjects.  The specification does not teach any sort of analysis to ascertain the tissue of origin of any transcript.
	The specification further teaches an example (p.116) of the analysis of 48 genes in plasma samples from Alzheimer’s cases and normal control subjects, an teaches that the genes can be used to distinguish cases and controls.  However the specification does not teach what genes are included in the 48 genes, and provides only a listing of two genes that are overexpressed, and 7 genes that are underexpressed, in cases versus controls.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art in detecting and quantifying any nucleic acid in a sample is high, the unpredictability in associating a detected transcript with any particular tissue, or health of the tissue, is higher. The high level of unpredictability is demonstrated by the instant specification and the related art.
	Initially it is noted that the methods of the claims are directed to steps that require “determining a level of the sample cDNA that corresponds to RNA originating from brain tissue”.  But neither the specification, nor the related art, demonstrate any way in which an RNA (or resulting cDNA) from a sample can be determined to originate for a specific source tissue.  This is especially relevant considering the assertions of the specification.  For example the specification asserts that APP is a “brain specific” transcript.  But data from GTEX suggests that there is significant expression in tissues other than the brain (e.g.:  thyroid, aorta, and kidney).  This expression is other tissues is very relevant in light of the teachings of the specification (e.g.:  p. 11) which suggest that if a difference is detected between the sample level of RNA and the reference level of RNA, such difference suggests that the associated tissue is not functioning properly.  In the case of detection of increased levels of APP, the skilled artisan may not know if there is a brain-related pathology, or if altered levels of APP may in fact be indicative of the physiology, whether pathological or normal, of a different tissue.
This unpredictability in associating any mRNA with any particular tissue is further shown by Whitehead et al (2005) teaches that there is inconsistency in tissue-specific differences in gene expression among different individuals.  Similarly, Lage et al (2008) teaches the unpredictability associated with tissue-specific expression patterns of disease genes as they may correlate with different pathological manifestations.  This is particularly relevant in the breadth of the claims which encompass detecting any difference between and sample and a control, but any health state of any tissue may result in more, or less, of a transcript in the tissue.
Because the claims encompass generically encompass detecting any level of any transcript compared to any control, it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large amount of experimentation would be required to make and use the invention.  Such experimentation would require case:control studies, and validation, to support the association of any level of any mRNA in a blood sample with any characteristic of any neurological disorder.  Even with regard to the methods exemplified in the specification, there would still be novel experimentation required to establish the tissue of origin of an RNA in a blood sample.  But there is no assurance that performing such experimentation would yield any methods that would be able to identify the origin of a transcript in a blood sample.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.

Claim Rejections - 35 USC § 112 – Written Description
Claims 1-10, 29, 30, 33 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection of claims for lack of an adequate written description in the application as originally filed is relevant to the limitations of the claims which require:
determining a level of the sample cDNA that corresponds to RNA originating from brain tissue; 
comparing the level of the sample cDNA to a reference level of circulating RNA originating from brain tissue;

In the instant case, as detailed earlier in this Office Action, neither the specification nor the related art provide any particular methodology in which any particular RNA in a blood sample can be determined to have originated from brain tissue.  Any specific transcript originating from the brain would be expected to be identical to the transcript of the same gene if it originated from any other tissue in the body. 
	Additionally, pertinent to the rejection, the application as filed does not in fact disclose any “reference level” that is particularly suitable for the required comparison.  This is relevant where the required reference level is based on “circulating RNA originating from brain tissue”.  As noted above there is no indication in the specification or the related art as to how the skilled artisan is to establish the tissue of origin of an RNA analyte, as relevant to the claimed methods.  This aspect as require by the claims is not addressed by the broad teachings with regard to “reference levels” provided in the specification, for example at page 11:
	In certain aspects, methods of the invention employ a deconvolution of a reference cell- free RNA transcriptome to determine a reference level for a tissue. Preferably, the reference cell- free RNA transcriptome is a normal, healthy transcriptome, and the reference level of a tissue is a relative level of RNA specific to the tissue present in the blood of healthy, normal individuals. Methods of the invention assume that apoptotic cells from different tissue types release their RNA into plasma of a subject. Each of these tissues expresses a specific number of genes unique to the tissue type, and the cell-free RNA transcriptome of a subject is a summation of the different tissue types. Each tissue may express one or more numbers of genes. In certain embodiments, the reference level is a level associated with one of the genes expressed by a certain tissue. In other embodiments, the reference level is a level associated with a plurality of genes expressed by a certain tissue. It should be noted that a reference level or threshold amount for a tissue-specific transcript present in circulating RNA may be zero or a positive number.

In this regard it is noted that while any gene expression level in a sample can be detected, possession of the claimed invention (i.e.:  as it requires some reference level of specific gene transcripts from brain tissue that may be used in comparison for characterization of a neurological disorder) may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify some transcript levels that might be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.

Based on this analysis, one of skill in the art would not conclude that applicant was in possession of the claimed methods because an explanation of general methods of detection of RNA levels is not a description of reference levels in a blood sample of RNA originating from brain tissue suitable for characterization of a neurological disorder. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

In the rejection of claims for issues related to obviousness type double patenting, it is noted that several aspects of the claims have been rejection previously in this Office Action under 35 USC 112 as indefinite.  Here the claims are rejected where the claims of the conflicting patents are directed to methods which include the detection and comparison of RNA levels in blood samples of transcripts that are asserted to be “brain tissue specific” and the methods are performed in the context of a subject with a neurological disorder.

Claims 1-10, 35 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,287,632.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are directed to the detection and analysis of particular transcripts (i.e.:  CBLN1, CDR1, KCNJ13 and GPR88) that are asserted in the conflicting patent to be brain-tissue specific.  The methods of detection and comparison to a reference level (i.e.:  a second plasma or serum sample from the human test subject at a second time point, as recited in conflicting claim 1) of the conflicting claims are performed in a subject with multiple sclerosis, which is a neurological disorder .

Claims 1-10, 35 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,240,200.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are directed to the detection and analysis of particular transcripts (i.e.:  CBLN1, FAM5B, GPR88, and NEUROD1) that are asserted in the conflicting patent to be brain-tissue specific.  The methods of detection and comparison to a reference level (i.e.:  an amount of the corresponding cDNA obtained by reverse transcribing cell-free messenger RNA in a control plasma or serum sample, wherein the control plasma or serum sample is from the human test subject at an earlier time point or from a healthy human subject, as recited in conflicting claim 1) of the conflicting claims are performed in a subject suspected of having a neurological disorder.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634